Citation Nr: 0429945	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-36 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for spinal disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
February 1969, the first four years of which were as a 
Midshipman at the U. S. Naval Academy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction over the appeal has 
since been transferred to the RO in St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a June 2004 hearing at the RO.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran's current spinal disability originated during 
active service.


CONCLUSION OF LAW

Back disability was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and the regulations 
implementing it are applicable to the veteran's claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim.  
Therefore, no further development under the VCAA or the 
implementing regulations is required.

II.  Factual Background

The veteran essentially asserts that physical trauma 
associated with playing football at the Naval Academy 
resulted in his current back disability.  A transcript of the 
veteran's scholastic record at the United States Naval 
Academy shows that he received an award in Football.  The 
service medical records are negative for evidence of a back 
disorder.

The post-service medical evidence documents treatment and 
evaluation of the veteran in May 1995 and thereafter for 
disability of the spine, to include spinal stenosis and 
degenerative disc disease.

With respect to the etiology of the veteran's spinal 
disability, the veteran submitted a letter dated in February 
2002, from Dr. Long, his treating physician and a 
Distinguished Service Professor of Neurosurgery in the 
Department of Neurosurgery at Johns Hopkins School of 
Medicine.  The physician indicated that the veteran was his 
patient, and was being treated for a spinal degenerative 
condition.  He indicated that the veteran had undergone two 
surgeries without benefit, and suffered from an unusually 
severe degenerative disc disease in the lumbar region which, 
with arthritic change, is the principal cause of his 
underlying problem.  The physician indicated that even before 
knowing of the veteran's athletic history, he believed that 
the veteran's changes were of the kind often seen in football 
players who have progressed to the college level or beyond.

The physician indicated that upon learning of the veteran's 
football history at the Naval Academy, it was his opinion 
that the current condition was consistent with, and directly 
related to, the veteran's participation in this contact 
sport.  His opinion was based on his experience with many 
patients who are or were football players and develop 
unusually severe symptoms later in life.  The physician noted 
that it is quite common for these symptoms to emerge years 
later, with the typical time of onset in the mid-forties or 
fifties.  He stated, " I see no other major risk factors in 
his history and I believe it is reasonable to assume that his 
football career was important in the genesis of the 
problem."

The veteran underwent a VA examination in May 2002.  He gave 
a medical history of back problems with surgeries in 1999 and 
2000 on the lower back, and a recent fall with breakage of a 
bone in the right hand.  He reported playing football at the 
naval academy, and a post-service fall with neck and shoulder 
injury while skiing.

The examiner diagnosed spinal stenosis (degenerative disc 
disease) with radiculopathy, mild weakness on examination due 
to same, radiculopathy on examination and on electromyogram.  
Diagnoses of peripheral neuropathy and cerebellar ataxis of 
unknown etiologies were also rendered.

The VA examiner observed that it was the private 
neurosurgeon's opinion that the veteran's football history 
was contributory to his degenerative disc disease.  The 
examiner indicated that it is possible that playing football 
in the military was contributory, although the veteran was an 
active sportsman after the military, with falls as indicated 
while skiing.  The examiner concluded that there was no pain 
or particular injury noted during the veteran's sports years 
in the military, so the relationship is only possible rather 
than more likely than not.  

In a March 2003 statement, Dr. Long explained that spinal 
stenosis was not necessarily an unavoidable aging process, 
nor was it necessarily congenital, and symptoms often 
followed many years after inciting-traumatic events.  He 
explained that spinal stenosis is not an inevitable 
consequence of aging, and many people with congenital spinal 
stenosis never develop symptoms in the absence of inciting 
factors.  He indicated that he considered football to be an 
adequate inciting factor based upon experience with the 
disease over many years.  

Stating that his own findings were complicated by the serious 
changes resulting from the veteran's previous surgery, the 
physician noted that the findings were certainly consistent 
with trauma-related spondylotic changes.  Noting that there 
was no inciting trauma other than the veteran's participation 
in football at the Naval Academy, the physician observed that 
the incident of shoulder injury while skiing was unrelated to 
the lumbar spine.  The physician stated, "I think it is 
reasonable to conclude on the basis of the history, that the 
patient's spinal stenosis and his current difficulties can be 
related to repetitive trauma of his football days."

Also of record is Dr. Long's curriculum vita showing numerous 
articles authored and co-authored by him, demonstrating 
extensive experience spanning several decades in the 
specialized areas of brain, spine and back disorders, and 
neurosurgery.

At the June 2004 hearing before the undersigned, the veteran 
testified to the effect that he played either guard or tackle 
positions, in both offensive and defensive positions, while 
at the Naval Academy.  He testified to the repetitive 
physical trauma of playing on the football team.  He denied 
any trauma to his back outside of football.

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he was subjected to repetitive 
trauma coincident to playing football for the Naval Academy 
and he denies receiving any other back trauma.  His Naval 
Academy transcript indicates that he received an award for 
Football.  In addition, the Board has found the veteran's 
testimony to be credible and consistent with the other 
evidence of record, which notes that the veteran's history 
was positive for repetitive trauma as a football player and 
documents no post-service back trauma.

There are two medical opinions specifically addressing 
whether the veteran's current spinal stenosis is 
etiologically related to playing football during military 
service.  The veteran's private neurosurgeon is of the 
opinion that the veteran's current spinal stenosis is 
causally related to the repetitive trauma associated with 
playing football at the Naval Academy.  The private physician 
clearly has expertise in the field and his provided reasoning 
which the Board has found to be consistent with the evidence 
of record and persuasive.  The VA opinion to the effect that 
a causal relationship to military service was possible, but 
not more likely than not, is not adequate for adjudication 
purposes since the law does not require a veteran to 
establish a likely relationship between the claimed 
disability and military service.  Moreover, the opinion 
appears to based on the assumption that the veteran sustained 
post-service trauma to his back, an assumption disputed by 
the veteran and unsubstantiated by the evidence of record.  

Accordingly, the Board concludes that the preponderance of 
the evidence supports the veteran's claim.  


ORDER

Service connection for spinal disability is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



